Title: From George Washington to Robert Morris, 31 October 1782
From: Washington, George
To: Morris, Robert


                  
                     Dear Sir
                     Head Quarters 31st October 1782
                  
                  As the Contracts for the ensuing Year will shortly be made, I take the liberty of suggesting several matters which appear to me necessary either to be inserted in the Body of the Contracts themselves, or to be provided for by special stipulations with the Contractors.
                  Under the former arrangements, If the Contractors made an offer of provisions which should be deemed intirely bad or not of so good a quality as they ought to be—there was a right of rejection, and of purchase in the neighbourhood of the Army—The following inconvenience will ever attend this mode—Tho provision should be found of inferior Quality yet rather than let the troops go without, it will be received and Vouchers passed for it as good for the Inspector will find it impossible to purchase, at a moments warning, the supplies of one or two days—And the Contractor, if he is a designing Man, (and such as we have had to deal with) will find it to his advantage to keep on hand Articles of inferior price and Quality finding he can get them off at full price—This I conceive may be remidied in the following Manner—The Inspector, upon Complaint, to be the Judge of Quality—If he finds the provisions not unwholesome, he may order it to be issued, but at under price—The deficiency either to be made up by giving a due Bill for it, or an addition in some other Article—This would make it the interest of the Contractor to keep a supply of good and wholesome Articles.
                  In the Contract for Garrisons a certain quantity of salt provision is specified—but in that for the moving Army, it is optional in the Contractor to furnish it or not—There are many occasions upon which salt provisions are most essentially necessary.  An opportunity of striking a post might present itself, if a Body of Men could march suddenly with three or four days provision—Salt Meat will only answer the purpose in warm weather; and in the course of the War, many advantages have been lost, merely for want of this Article—I would therefore wish that the Contractors might be obligated to keep a Magazine of at least 200 Barrels of Salt Meat in the Vicinity of the moving Army—as much more as they please.
                  Hard Bread is another Article often wanted for the purposes before enumerated—An agreement for a certain quantity of that would be found advantageous.  As the Contractors will have Ovens in the vicinity of the Army—the necessary Quantity might from time to time be demanded by the Commander in Chief or Commanding Genl not more at a time than 150 or 200 Barrels.
                  Were we always certain of having Men of honor and of liberal principles in the contracts there would not be so much need of the foregoing and many other guards.  But we have experienced so many inconveniencies from a Man of contrary conduct that too much care cannot be taken in future.  I have the honor to be &c.
                  
                     P.S.  In ascertaining the prices of the component parts of a Ration care should be taken that a less value is not put upon the smaller species than they can be really purchased for—otherwise the Contractor will find it his interest to give the troops due Bills for these Articles—instead of the Articles themselves—which would be a grievance—and a heavy one—I wish a particular attention might be paid to the Article of Vinegar.
                  
                  
               